UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) TerryMatlack 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1. Schedule of Investments. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Common Stock - 86.0% (1) Shares Fair Value Crude/Refined Products Pipelines - 6.0% (1) Canada - 6.0% (1) Enbridge Inc. $ Pembina Pipeline Corporation Local Distribution Companies - 12.3% (1) United States - 12.3% (1) CenterPoint Energy, Inc. NiSource Inc. Marine Transportation - 2.2% (1) Republic of the Marshall Islands - 2.2% (1) Teekay Offshore Partners L.P. Natural Gas Gathering Pipelines - 3.7% (1) United States - 3.7% (1) Targa Resources Corp. Natural Gas Pipelines - 40.9% (1) Canada - 6.3% (1) Keyera Corp. TransCanada Corporation United States - 34.6% (1) Kinder Morgan, Inc. National Fuel Gas Company ONEOK, Inc. Questar Corporation Spectra Energy Corp Williams Companies, Inc. Oil and Gas Production - 19.8% (1) United Kingdom - 1.0% (1) BP p.l.c. (ADR) (2) United States - 18.8% (1) Anadarko Petroleum Corporation (2) Apache Corporation (2) Chevron Corporation Continental Resources, Inc. (2)(3) Denbury Resources Inc. (2)(3) Devon Energy Corporation (2) EOG Resources, Inc. (2) Exxon Mobil Corporation Hess Corporation (2) Marathon Oil Corporation (2) Newfield Exploration Company (2)(3) Occidental Petroleum Corporation (2) Pioneer Natural Resources Company (2) Range Resources Corporation (2) Whiting Petroleum Corporation (2)(3) Refining - 1.1% (1) United States - 1.1% (1) HollyFrontier Corporation (2) Total Common Stock (Cost $208,675,213) Master Limited Partnerships and Related Companies - 44.3% (1) Crude/Refined Products Pipelines - 15.3% (1) United States - 15.3% (1) Buckeye Partners, L.P. Enbridge Energy Management, L.L.C. (4) Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. MPLX LP Plains All American Pipeline, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines - 21.8% (1) United States - 21.8% (1) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Inergy Midstream, L.P. Inergy Midstream, L.P. (5) Kinder Morgan Management, LLC (4) ONEOK Partners, L.P. Regency Energy Partners LP Williams Partners L.P. Natural Gas Gathering/Processing - 7.2% (1) United States - 7.2% (1) Access Midstream Partners, L.P. Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Southcross Energy Partners, L.P. Targa Resources Partners LP Western Gas Equity Partners, LP Western Gas Partners LP Total Master Limited Partnerships and Related Companies (Cost $108,001,300) Short-Term Investment - 0.1% (1) United States Investment Company - 0.1% (1) Fidelity Institutional Money Market Portfolio - Class I, 0.12% (6) (Cost $271,724) Total Investments - 130.4% (1) (Cost $316,948,237) Long-Term Debt Obligations - (17.7%) (1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (5.8%) (1) ) Total Value of Options Written (Premiums received $520,575) - (0.1%) (1) ) Other Assets and Liabilities - (6.8%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $1,929,992, which represents 0.7% of net assets. Rate indicated is the current yield as of February 28, 2013. Key to abbreviation ADR American Depository Receipts Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 28, 2013 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation March 2013 $ $ ) Apache Corporation March 2013 ) BP p.l.c. (ADR) March 2013 ) Continental Resources, Inc. March 2013 ) Denbury Resources Inc. March 2013 ) Devon Energy Corporation March 2013 ) EOG Resources, Inc. March 2013 ) Hess Corporation March 2013 ) HollyFrontier Corporation March 2013 ) Marathon Oil Corporation March 2013 ) Newfield Exploration Company March 2013 ) Occidental Petroleum Corporation March 2013 ) Pioneer Natural Resources Company March 2013 ) Range Resources Corporation March 2013 ) Whiting Petroleum Corporation March 2013 ) Total Value of Call Options Written (Premiums received $520,575) $ ) Key to abbreviation ADR American Depository Receipts Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2013.These assets and liabilities are measured on a recurring basis. Description Fair Value at February 28, 2013 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock (a) $ $ $
